DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Claim 16 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 8-15 are sufficient to overcome the 112 rejections from the previous action.
 
Claims 1-20 are pending. 

Response to Arguments
Applicant argues the 102/103 rejections, on page 8, in view of Fuentes (US 2017/0043129), stating that the prior art allegedly doesn’t teach “the inner braid and outer braid being pull wires” and therefore allegedly doesn’t teach “a first pull wire positioned along a first helical path around the outer circumference of the inner liner, and a second pull wire along a second helical path around the outer circumference of the inner liner”. The examiner has fully considered applicant’s argument, and while Fuentes teaches [0030] that steering pull wires are incorporated between inner and outer braids of the shaft, and [0055] the inner and outer braids are utilized to affix one or more steering or pull wires relative to the catheter shaft, Fuentes does not necessarily teach the pull wires themselves are wound such that they follow the helical winding of the inner and outer braids about the longitudinal axis. However, additional prior art Romo et al., (US 2016/0001038) does teach helically wound pull wires about an endoscopic catheter shaft. See rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes (US 2017/0043129) in view of Romo et al., (US 2016/0001038).
Regarding Claim 1, Fuentes teaches a steerable sheath (seen in Fig. 1 overall, and specifically in Fig. 1A, (100)) having a proximal end (Fig. 1, by the handle (12)) and a distal end (Fig. 1, seen at (14)), the steerable sheath (100) comprising,
an inner liner (Fig. 1A, (104)) having an outer circumference and extending from the proximal end to the distal end of the steerable sheath (100), the inner liner (104) including:
a non-deflectable portion ([0033] wherein the shaft (100) overall doesn't move or ben to allow better tip manipulation/steering during use) having a proximal end and a distal end, the non-deflectable portion extending from the proximal end of the steerable sheath toward the distal end of the steerable sheath (Fig. 1 and [0033], wherein the shaft extends from the proximal portion of the handle of the steerable sheath (100), also indicated as (16), till the deflectable/steerable distal tip (14));
a deflectable portion (seen in Fig. 1 at (14), [0033] wherein the distal tip deflects and is controlled by the handle of the assembly) extending from a proximal end adjacent the distal 
While Fuentes teaches a first pull wire (Figs 4 and 5B, (106, 118)) and a second pull wire (Figs 4 and 5B, (110, 118)), Fuentes does not explicitly teach the first and second pull wires along first and second helical paths from the proximal end of the deflectable portion to the distal end of the deflectable portion.
In related prior art Romo teaches a steerable sheath (Romo Fig. 19, (1901)) having a first pull wire (Romo Fig. 19, (1902) or (1903)) positioned along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the outer circumference of (1901)) around the outer circumference of the inner liner from the proximal end to the distal end of the non-deflectable portion and along a first straight path from the proximal end of the deflectable portion (Romo seen at Fig. 19) to the distal end of the deflectable portion; and a second pull wire (Romo Fig. 19, (1904) or (1905) or (1906)) positioned along a second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901)) around the outer circumference of the inner liner from the proximal end to the distal end of the non-deflectable portion (Romo seen at Fig. 19) and along a second straight path from the proximal end of the deflectable portion to the distal end of the deflectable portion.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pull wires of Fuentes, to be helically arranged as taught by Romo, for the motivation of obtaining desired stiffness and flexibility of the lumen (Romo [0087] where the 

Regarding Claim 2, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first helical path and the second helical path each complete two revolutions around the inner liner from the proximal end to the distal end of the non-deflectable portion (seen in Romo Fig. 19, wherein (1902-1906) all complete two revolutions each (and more) around (1901)).

Regarding Claim 3, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first pull wire and the second pull wire comprise flat wire (seen in Fuentes Fig. 5B and [0036], wherein (106, 110, and 118 all comprise flat wires, as flat or round wire configurations are possible (Fuentes [0045]) to still achieve similar steering and control of the sheath).

Regarding Claim 4, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first pull wire and the second pull wire are stainless steel pull wires (Fuentes [0038] wherein (106) and (110) are formed of stainless steel or it's like metal; Romo [0085] wherein components of the steerable sheath, like pull wires, can be stainless steel).

Regarding Claim 5, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first helical path is offset from the second helical path by 180 degrees 

Regarding Claim 6, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first straight path is offset from the second straight path by 180 degrees around the outer circumference of the inner liner (Romo [0102] and seen in Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another down the full length of the flexible endoscopic device, and therefore includes the first straight path of the modified device as well).

Regarding Claim 7, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, further comprising a polymeric tubular member coupled to the inner liner for housing the first pull wire (Fuentes Fig. 5B, (108), and [0037] wherein (108) is a polymer-based tubular member coupled to (104) and housing (106)).

Regarding Claim 8, Fuentes teaches a steerable introducer comprising, a handle assembly (Fig. 1, (12)),
a steerable sheath (Fig. 1, depicted at (16), and Fig. 1A, (100)) operatively coupled to the handle assembly (12), the steerable sheath (100) having a proximal end (Fig. 1, by the handle (12)), a distal end (Fig. 1, seen at (14)), a non-deflectable portion ([0033] wherein the shaft (100) overall doesn't move or ben to allow better tip manipulation/steering during 
While Fuentes teaches the first pull wire (Figs 4 and 5B, (106, 118)) and the second pull wire (Figs 4 and 5B, (110, 118)), Fuentes does not explicitly teach the first and second pull wires along first and second helical paths from the proximal end of the deflectable portion to the distal end of the deflectable portion.
In related prior art Romo teaches a steerable sheath (Romo Fig. 19, (1901)) having the first pull wire (Romo Fig. 19, (1902) or (1903)) positioned along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the steerable sheath (1901)) through the non-deflectable portion of the steerable sheath (Romo seen at Fig. 19, (1901)), and along a first straight path through the deflectable portion of the steerable sheath (1901); and
the second pull wire (Romo Fig. 19, (1904) or (1905) or (1906)) positioned along a second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901)) through the non-deflectable portion of the steerable sheath (Romo seen at Fig. 19, (1901)), and along a first straight path through the deflectable portion of the steerable sheath (1901).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pull wires of Fuentes, to be helically arranged as taught by Romo, for the 

Regarding Claim 9, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the first helical path and the second helical path each complete two revolutions about the steerable sheath from a proximal end to a distal end of the non-deflectable portion (seen in Romo Fig. 19, wherein (1902-1906) all complete two revolutions each (and more) around (1901)).

Regarding Claim 10, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the first pull wire and the second pull wire comprise flat wire (seen in Fuentes Fig. 5B and [0036], wherein (106, 110, and 118 all comprise flat wires, as flat or round wire configurations are possible (Fuentes [0045]) to still achieve similar steering and control of the sheath).

Regarding Claim 11, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the first pull wire and the second pull wire are stainless steel pull wires (Fuentes [0038] wherein (106) and (110) are formed of stainless steel or it's like metal; Romo [0085] wherein components of the steerable sheath, like pull wires, can be stainless steel).

Claim 12, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the first helical path is offset from the second helical path by 180 degrees in a circumferential direction around the steerable sheath (Romo [0102] and seen in Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another).

Regarding Claim 13, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the first straight path is offset from the second straight path by 180 degrees in a circumferential direction around the steerable sheath (Romo [0102] and seen in Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another down the full length of the flexible endoscopic device, and therefore includes the first straight path of the modified device as well).

Regarding Claim 14, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the steerable sheath further comprises a polymeric tubular member coupled to an inner liner of the steerable sheath for housing the first pull wire coupled to the inner liner for housing the first pull wire (Fuentes Fig. 5B, (108), and [0037] wherein (108) is a polymer-based tubular member coupled to (104) and housing (106)).

Regarding Claim 15, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein each of the first pull wire and the second pull wire extends from the proximal end of the steerable sheath and are operatively coupled to the handle assembly 

Regarding Claim 16, Fuentes teaches a method of producing a steerable sheath (seen in Fig. 1 overall, and specifically in Fig. 1A, (100)) comprising:
positioning first pull wire (Figs 4 and 5B, (106,118)) around a circumference of a non-deflectable portion ([0033] wherein the shaft (100) overall doesn't move or bend to allow better tip manipulation/steering during use) of an inner liner (Fig. 1A, (104)) from a proximal end of the non-deflectable portion of the inner liner (104) to a distal end of the non-deflectable portion of the inner liner (104);
positioning the first pull wire (106, 118) along a first straight path from a proximal end of a deflectable portion (seen in Fig. 1 at (14), [0033] wherein the distal tip deflects and is controlled by the handle of the assembly) of the inner liner (104) to a distal end of the deflectable portion (seen at (14)), wherein the proximal end of the deflectable portion (seen at (14)) of the inner liner (104) is adjacent the distal end of the non-deflectable portion (seen at (16)) of the inner liner (104);
positioning a second pull wire (Figs 4 and 5B, (110, 118)) around the circumference of the non-deflectable portion (seen at (16)) of the inner liner (104) from the proximal end of the non-deflectable portion (seen at (16)) of the inner liner (104) to the distal end of the non-deflectable portion (seen at (16)) of the inner liner (104); and

While Fuentes teaches a first pull wire (Figs 4 and 5B, (106, 118)) and a second pull wire (Figs 4 and 5B, (110, 118)), Fuentes does not explicitly teach the first and second pull wires along first and second helical paths from the proximal end of the deflectable portion to the distal end of the deflectable portion.
In related prior art Romo teaches a steerable sheath (Romo Fig. 19, (1901)) having the first pull wire (Romo Fig. 19, (1902) or (1903)) positioned along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the steerable sheath (1901)) around the circumference of the non-deflectable portion of the inner liner (Romo seen at Fig. 19, (1901)), to the distal end of the non-deflectable portion of the inner liner (1901); and 
the second pull wire (Romo Fig. 19, (1904) or (1905) or (1906)) positioned along a second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901)) around the circumference of the non-deflectable portion of the inner liner (Romo seen at Fig. 19, (1901)), to the distal end of the non-deflectable portion of the inner liner (1901).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pull wires of Fuentes, to be helically arranged as taught by Romo, for the motivation of obtaining desired stiffness and flexibility of the lumen (Romo [0087] where the pitch of the helical pattern formed may also be configured for a desired stiffness and flexibility of lumen); particularly because Fuentes already teaches helically arranged braided structures.

Regarding Claim 17, Fuentes in view of Romo teaches the modified method of claim 16, wherein positioning the first pull wire along the first helical path comprises positioning the first pull wire along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the outer circumference of (1901)) that completes two revolutions around the circumference of the inner liner between a proximal end of the non-deflectable portion and the distal end of the non-deflectable portion (seen in Romo Fig. 19, wherein (1902-1906) all complete two revolutions each (and more) around (1901)), and positioning the second pull wire along the second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901)) comprises positioning the second pull wire along a second helical path that completes two revolutions around the circumference of the inner liner between a proximal end of the non-deflectable portion and the distal end of the non-deflectable portion (seen in Romo Fig. 19, wherein (1902-1906) all complete two revolutions each (and more) around (1901)).

Regarding Claim 18, Fuentes in view of Romo teaches the modified method of claim 16, wherein positioning the second pull wire along the second helical path comprises positioning the second pull wire along a second helical path offset from the first helical path by 180 degrees in a circumferential direction around the inner liner (Romo [0102] and seen in Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another).

Claim 19, Fuentes in view of Romo teaches the modified method of claim 16, further comprising:
bonding a first polymeric tubular member to the inner liner by applying hot air to the first polymeric tubular member; bonding a second polymeric tubular member to the inner liner by applying hot air to the second polymeric tubular member; positioning the first pull wire in the first polymeric tubular member; and positioning the second pull wire in the second polymeric tubular member (Fuentes [0017] wherein first and second polymeric tubular layers are applied by re-melting those polymer sheaths (applying hot air or other forms of heat to partially melt together the polymeric members to the inner liner) onto the inner liner).

Regarding Claim 20, Fuentes in view of Romo teaches the modified method of claim 16, wherein positioning the second pull wire along the second straight path comprises positioning the second pull wire along a second straight path offset from the first straight path by 180 degrees in a circumferential direction around the inner liner (Romo [0102] and seen in Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another down the full length of the flexible endoscopic device, and therefore includes the first straight path of the modified device as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783        

/BRANDY S LEE/Primary Examiner, Art Unit 3783